Citation Nr: 1820610	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO. 09-19 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to June 15, 2016.

2. Entitlement to an effective date earlier than May 20, 2008, for the award of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

3. Entitlement to an effective date earlier than May 20, 2008, for the award of Dependent's Education Assistance (DEA) benefits under 38 U.S.C. Chapter 35.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In December 2012, the Board remanded the claim for further development. In July 2013 rating decision, the Appeals Management Center (AMC) granted an increased 50 percent disability rating for the Veteran's PTSD, effective from January 28, 2013. In January 2014, the Board denied entitlement to an increased PTSD rating in excess of 30 percent prior to January 28, 2013, and in excess of 50 percent thereafter. The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (the Court). In August 2014, the Court granted a Joint Motion for Partial Remand (JMPR) that vacated and remanded the January 2014 Board decision. 

In August 2015, the Board issued a decision that denied entitlement to an initial rating in excess of 30 percent for PTSD prior to January 28, 2013. The Veteran appealed the Board's August 2015 decision to the Court. In March 2016, the Court granted a JMPR that vacated and remanded the August 2015 Board decision.

In July 2016, the RO granted an increased 70 percent disability rating for PTSD, effective from June 15, 2016. In April 2017, the RO implemented a March 2017 Board decision that granted an increased initial 50 percent disability rating for PTSD, retroactively, effective from March 23, 2005, to June 15, 2016. As this was not a full grant of the benefits sought on appeal, and the Veteran did not indicate that he agreed with the increased ratings, his claims have remained on appeal. See AB v. Brown, 6 Vet. App. 35, 38-39 (1993). The Board notes that the period after June 15, 2016 is not on appeal.

In March 2017, the Board denied the claim for a rating in excess of 50 percent for PTSD prior to June 15, 2016. The Veteran appealed that decision to the Court. In September 2017, the Court granted a Joint Motion for Partial Remand (JMPR) that vacated and remanded the March 2017 Board decision. 

In July 2012, the Veteran provided testimony before a Veterans Law Judge in a Board video conference hearing. The Veterans Law Judge who previously held the hearing is no longer employed at the Board. In January 2015, the Veteran was informed of this fact and given the opportunity to request a new hearing. The Veteran indicated that he did not wish to appear at another Board hearing. Thus, there is no hearing request pending at this time and the Board will continue with adjudication of the Veteran's appeal.

In July 2017, the Board remanded the Veteran's claims of entitlement to an effective date prior to May 20, 2008, for the awards of (1) a TDIU and (2) DEA benefits. The Veteran's representative asserts that the issues are part and parcel to the increased rating claim for PTSD and are before the Board. Therefore, in light of the Veteran's assertions, the Board finds that there has been substantial compliance with the remand directives and will adjudicate the effective date claims herein. See Rice v. Shinseki, 22 Vet. App. 447 (2009).



FINDINGS OF FACT

1. Prior to June 15, 2016, the Veteran's PTSD was not been manifested by occupational and social impairment with deficiencies in most areas at any point during this part of the appeal period.

2. It was not factually ascertainable that the Veteran was precluded from employment due to service-connected disabilities prior to the assigned effective date of May 20, 2008.

3. The Veteran did not have a permanent total service-connected disability, a TDIU, or was otherwise eligible for DEA benefits prior to May 20, 2008.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 50 percent for PTSD have not been met prior to June 15, 2016. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, DC 9411 (2017).

2. The criteria for an effective date earlier than May 20, 2008 for the award of a TDIU have not been met. 38 U.S.C. §§ 1155, 5107, 5110 (2012); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.3, 4.16, 4.18, 4.19, 4.25 (2017).

3. The criteria for an effective date earlier than May 20, 2008 for the award of DEA benefits under 38 U.S.C. Chapter 35 is not warranted. 38 U.S.C. §§ 1155, 3501, 3510, 5107, 5113 (2012); 38 C.F.R. §§ 3.340, 3.341, 3.400, 3.807 (a), 4.3, 21.3021 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017). The percentage ratings in the Rating Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

Diagnostic Codes (DCs) are assigned by the rating officials to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. See 38 C.F.R. § 4.7 (2017). When a question arises as to which of two ratings apply under a particular DC, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. See id. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran. 38 C.F.R. § 4.3. 

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C. § 7104(a) (2012). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

PTSD is evaluated under the General Rating Formula for Mental Disorders. See 38 C.F.R. § 4.130, DC 9434-9411. Under the General Rating Formula for Mental Disorders, a 50 percent disability rating is assigned for PTSD manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships. 

A 100 percent disability rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name. 

The Veteran's records include evaluations based on the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), which includes Global Assessment Functioning (GAF) scores, and the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-5), which does not use GAF scores. The United States Court of Appeals for Veterans Claims (Court) has held that the use of GAF scores to assign disability ratings in instances where the DSM-5 applies, as is the case here, is inappropriate. See Golden v. Shulkin, No. 16-1208, 2018 U.S. App. Vet. Claims LEXIS 202, at *1, *9 (Vet. App. Feb. 23, 2018). Thus, the Board shall not discuss GAF scores below.

The Court in Mauerhan v. Principi stated that "when evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule. Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupation and social impairment." See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive. Id. If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational and social impairment equivalent to that which would be caused by those listed in the rating criteria the appropriate equivalent rating will be assigned. Mauerhan, 16 Vet. App. at 442.

The Veteran contends that his PTSD should be rated higher than the initially-assigned disability rating of 50 percent under 38 C.F.R. § 4.130, DC 9434-9411. 

The Veteran was afforded a VA examination in February 2007 for his PTSD. At the examination, the Veteran was described to be alert, oriented and cooperative. The Veteran's attention was blunted. The VA examiner indicated that the Veteran's thoughts were clear and goal oriented and that there was no evidence of delusions or hallucinations. The examination report also reflects that the Veteran's cognitive abilities were grossly intact, although he described some difficulty with concentration and focus because of PTSD symptoms. The Veteran denied suicidal ideation.

The Veteran endorsed the following symptoms: ongoing difficulties with sadness and depression, long-standing sleep disturbance, difficulty with anger, irritability, concentration and focus, hypervigilance, and easily startles. The Veteran reported that he lost interest in previous activities but he reported having some social interactions, including at RV parks when he and his wife travelled and playing poker with his friends. He stated, however, that he was only felt comfortable and safe with his wife.

During the January 2013 VA PTSD examination, the Veteran reported having a good relationship with his immediate family and stated that he and his wife traveled by RV for about 8 years, during which he enjoyed socializing with other RV campers. He stated that he spent his time caring for his dogs, working in the garage, taking care of his elderly father, going to garage sales and auctions, and attending meetings of Veterans of Foreign Wars and Disabled American Veterans. 

The Veteran indicated that his main problem was irritability, which had increased recently because he was not happy about his physical problems. The examiner noted the Veteran had sleep problems and nightmares but was able to sleep 6 to 7 hours a night with medication. The Veteran reported that he stopped having Vietnam-related nightmares in the 1970s but continued to have stressful dreams almost every night involving non-military situations. He described hypervigilance and reported feeling anxiety that would escalate about twice per month, at which time he would go lie down and sometimes his spouse would sit with him. The examiner noted that the Veteran appeared to be able to be among people without too much discomfort but that he avoided reminders of Vietnam. 

The January 2013 examiner also noted the Veteran had depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, mild memory loss, and disturbances in motivation and mood. The examiner further opined that the Veteran's PTSD did not appear to have been severe throughout his lifetime, noting that the Veteran had earned a Bachelor's Degree and a Master's Degree, had been employed in responsible positions, and had a successful marriage. The examiner noted the Veteran was capable of managing his own financial affairs and had also been able to function occupationally and socially, although with effort. The examiner indicated that the Veteran's symptoms more closely approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.

The Veteran was afforded another VA examination in July 2014 for his PTSD. The Veteran's symptomology included depressed mood, anxiety, panic attacks weekly or loss often, chronic sleep impairment, and mild memory loss. The Veteran indicated that his father was in a nursing home and that was a big source of stress for him. The Veteran stated that he got along well with his wife and described her as a good friend to him during their whole marriage. He also reported that he has contact with most of their grandchildren, sons, stepchildren, sister, and some contact with his daughter's children, but no contact with his daughter for four years at the time of the examination. Specifically, the Veteran indicated that he had frequent contact with his sister regarding their father who was 92 years old at the time and was in a nursing home. The Veteran also stated that he has some friends that he had known over the years that he was still in contact with on Facebook but they were generally spread throughout the country. 

The examiner indicated that the Veteran was capable of managing his own financial affairs. He opined that the Veteran suffered from PTSD and depression but that these mental health conditions would likely not prevent him from working in either a physical or sedentary job. The examination report reflects that the Veteran retired when he was 57 years old due to physical disabilities and had not worked since November 2004. The Veteran stated that he could no longer work due to his diabetic neuropathy and his other physical problems. 

The Veteran has reported having mood swings in July 2012. In April 2015, he stated that his episodic mood swings occur mostly in the winter when he is unable to go outside, several times a week. In a November 2014 statement, the Veteran stated that his quick temper has affected his relationships and that he isolates and shuts down when he is angry, upset, or stressed; however, he also reported going to counseling to control his anger. The Veteran also stated that he was successful at work even when dealing with constant mental health symptoms. He elaborated that he had good customer service and had a lot of compliments for his work but it started to get harder to handle the stress. He indicated that his health started to go downward and was unable to travel anymore for his work and started working from home. He stated he had trouble getting started on duties at work and would put off preparing for tasks. Ultimately, he stated that he was unable to work because he could not stand very long; due to peripheral neuropathy, and that he constantly had to shake his legs and walk around. The Veteran reported that he could not possibly remember things that he needed to remember and could not work between the headaches, PTSD medication, and stress around people.

In a November 2014 statement, the Veterans wife indicated that the Veteran's moods were all over the place and was a lot more agreeable before service but after service was quick to anger. She indicated that the Veteran relates well to others sometimes but does not other times, including college and high school classmates that are on Facebook but the interactions between them "can escalate" and the Veteran "comes on really strong with those people." The Veteran's wife stated that according to the Veteran, it is not his fault.

In March 2005, the Veteran reported that he is sometimes violent with his wife and others but the objective evidence does not contain any reports or notations of violence towards his wife or others and, in fact, he has consistently denied having uncontrollable anger including in October 2011, October 2012, August 2013, October 2013, September 2014, October 2014, and June 2015 VA medical records. Further, during the January 2013 VA examination, he stated he was taught to hold in his feelings and anger but asserted that he developed physical problems due to holding his anger in. He stated that anger, particularly irritability, had been a problem but learned that his anger was hurting his family and profession. He stated that he got angry but had quit taking out his anger on people and his irritability was increased because he was not happy with his physical problems.

While the Veteran relies on his wife for support emotionally and around the house, he has retained the ability to perform self-care and other activities and, even considering the Veteran's moderate PTSD symptoms, his symptoms are not shown to have resulted in a total occupational or social impairment or deficiencies in most areas. The evidence shows the Veteran has maintained good relationships with his family, although they have been strained occasionally during the appeal period. He has remained married throughout the appeal and is described as emotionally dependent on his wife. See private medical records from May 2005 and March 2005 statement from the Veteran. In July 2006 statements, the Veteran also reported good relationships with two of his three children and grandchildren, but he has no close friends except his wife and family, as he is unable to trust others and feels isolated. 

The Veteran proffered a July 2005 letter from a licensed clinical social worker (LCSW) that treated him for PTSD. The LCSW indicated that the Veteran had significant relationship problems including being a loaner in most situations, no close friends other than his wife, feeling that it us not safe to let people know him, and feeling isolated because others do not really understand. During the January 2013 VA examination, the Veteran reported that he enjoyed socializing with RV campers, attending meetings of veteran service organizations and during the July 2014 VA examination and in a November 2014 statement, the Veteran reported that he kept in contact with some high school and college classmates on Facebook.

The Veteran's other symptoms have varied throughout the appeal period. For example, in July 2005, the Veteran reported having difficulty concentrating but his attention and concentration were within normal limits on objective examination in November 2011, February 2012, and July 2012. In July 2005, the Veteran was noted to have significant memory impairment, as he lost memory of entire days, but his memory was reported as grossly intact or within normal limits in November 2011 and July 2012. 

In addition, the preponderance of the evidence shows that the Veteran's thought process has been normal, as his thought process and language have been consistently described as linear, logical, and goal-directed. In a November 2011 VA medical record, he demonstrated some circumstantiality in his speech; otherwise, however, his speech has been normal as reflected in February 2012, July 2012, and September 2013 VA medical records. The Veteran's thought content has also been normal, as he has consistently denied experiencing hallucinations, delusions, suicidal or homicidal ideations, or other psychotic symptoms. The Veteran reported obsessive compulsive hand washing, as well as acrophobia and claustrophobia in a July 2005 private medical record. However, the Veteran's judgement, insight and cognition have been intact throughout the appeal period. See e.g., VA medical records from November 2011 and September 2013. The Veteran has also been consistently described as alert and oriented with good grooming. See e.g., VA medical records from November 2011, February 2012, July 2012 and September 2013. 

Furthermore, following VA examinations conducted in January 2013 and July 2014, the Veteran was diagnosed with PTSD and depressive disorder secondary thereto. While the examiners noted that different symptoms were attributable to each diagnosis, both examiners also noted that both diagnoses share symptoms and further stated that (1) it was not possible to differentiate what portion of the Veteran's occupational and social impairments are caused by each disability and (2) most of his problems stem from PTSD. The Board notes that all reasonable doubt will be resolved in favor of the Veteran and all of his symptoms attributed to his service-connected PTSD, to which his depressive disorder and related symptoms are secondary. See Mittleider v. West, 11 Vet. App. 181, 192 (1998). 

The weight of the evidence demonstrates that throughout the appeal period, the criteria for an initial increased disability rating in excess of 50 percent for the Veteran's service-connected PTSD have not been met prior to June 15, 2016. Specifically, the Veteran's PTSD has not been manifested by symptomatology more nearly approximating occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, DC 9411. The Board has fully considered the frequency, severity, and duration of all of the Veteran's psychiatric symptoms with respect to their effect on other areas of overall occupational and social functioning. 38 C.F.R. § 4.126(a).

The Board finds the Veteran's PTSD resulted in social and occupational impairment with reduced reliability and productivity due to a myriad of symptoms, including flashbacks, sleep impairment, exaggerated startle response, suspiciousness, panic attacks, mild memory loss, and mood fluctuations with depression, anxiety, irritability and anger. The pertinent evidence shows the Veteran's symptoms, particularly his disturbances in motivation and mood and anger problems, resulted in difficulty maintaining effective relationships with his family members and others. The Veteran consistently manifested mood lability but, notably, in 2007, he manifested blunted affect and, since that time, has reported that he isolates and shuts down when he is angry or stressed and has had difficulty with interpersonal relationships as a result. However, as previously mentioned, the Veteran was able to keep a good relationship with family members, kept in touch with high school and college classmates on Facebook, and attended meetings of veteran service organizations, and socialized with fellow RV campers.

In an August 2013 statement, the Veteran reported that he is spatially disoriented, especially when he is in the car, and that he neglects his personal hygiene when he is depressed. After a review of the record, the Board finds that the objective evidence is against a finding of spatial disorientation or neglect of personal hygiene and, has not demonstrated that these symptoms are of the frequency or severity to warrant an increased 70 percent rating. 

The Veteran consistently denied suicidal or homicidal ideation, delusions, and hallucinations. VA examiners have consistently documented orientation in all spheres, an ability to perform activities of daily living including maintaining minimal personal hygiene, appropriate behavior, intact memory processes, and the ability to manage his own finances. In addition, VA examiners have documented no gross impairment in thought process or communication. The Veteran has relationships with his wife, children, parents, other family members, and classmates from high school and college on Facebook. The VA examination reports are unremarkable for any risk of self-harm. The Veteran has not been hospitalized for mental health and the record does not show that the Veteran has expressed any self-harm or harm to others. The record reflects that the Veteran was able to maintain numerous interpersonal relationships

The Board finds that, while some of the Veteran's symptoms are contemplated within those specifically enumerated for a 30 percent rating, e.g., depressed mood, anxiety, suspiciousness, panic attacks, and mild memory loss, the evidence shows those symptoms have been consistent throughout the appeal period and that he has also experienced changes in his motivation and mood, with increased irritability and anger, moderate social withdrawal, blunted affect, and difficulty establishing and maintaining effective relationships. After resolving all doubt in favor of the Veteran, the Board finds the preponderance of the evidence supports a finding that the Veteran's PTSD more nearly approximates occupational and social impairment with reduced reliability and productivity, which warrants a 50 percent disability rating and no higher.

In considering the effect of the Veteran's PTSD on his social functioning, the Board notes his reports of isolation with limited social interaction; however, he has maintained relationships with his family and has reported enjoying interacting with other RV campers. Pertaining to the Veteran's occupational functioning, the record, in particular a February 2005 private medical record and the February 2007 VA examination report, reflects that he was employed full-time from February 1993 to October 2004 at an electric company as a sales manager, a position in which he did well. The evidence reflects that the Veteran was able to perform the mental tasks necessary to maintain successful full-time employment. The Veteran himself has attributed his retirement at age 57 to physical disabilities during the July 2014 VA examination and in a November 2014 statement indicated that was successful at work even when dealing with constant mental health symptoms and elaborated that he had good customer service and had a lot of compliments for his work until his [physical] health started to deteriorate. The January 2013 examiner opined that the Veteran's mental health conditions would likely not prevent him from working in either a physical or sedentary job. 

Therefore, the Board finds that, while the Veteran had difficulty establishing and maintaining effective social relationships as a result of his PTSD symptomatology, his symptoms did not result in occupational and social impairment with deficiencies in most areas to warrant a higher 70 percent rating prior to June 15, 2016 or total occupational and social impairment to warrant a 100 percent rating.

The Veteran has reported on several occasions, including in a July 2005 private medical record and an August 2005 statement, that he had obsessive compulsive disorder tendencies with hand washing. While the criteria for a 70 percent rating addresses obsessional rituals, the increased 70 percent rating contemplated obsessional behaviors which interfere with routine activities. However, the severity of the Veteran's handwashing has not been reported or found to interfere with routine activities or even result in social impairment with reduced reliability and productivity. The Veteran's PTSD symptoms have been moderate and resulted in deficiencies in interpersonal relations and mood; however, his symptoms are not shown to be of the severity or frequency to have resulted in a more severe occupational and social impairment with deficiencies in most areas, including with deficiencies in judgement, family, or thinking. The Veteran has consistently denied having any suicidal or homicidal ideation or plans, and his speech has been consistently described as normal. Additionally, his orientation was intact, and he was generally described as well-groomed and able to maintain his personal hygiene. Moreover, while the Veteran reported experiencing depression, the preponderance of the evidence is against a finding that he has demonstrated near-continuous panic or depression that affected his ability to function independently, appropriately and effectively.

In evaluating this claim, the Board has also considered the June 2016 psychiatric evaluation provided by Dr. M.J., which purports to establish that the Veteran's PTSD warrants an increased initial 70 percent disability rating. Dr. M.J. reviewed the Veteran's claims file and noted that the VA examinations conducted in 2013 and 2014 underestimated the level of disability attributable to his PTSD, as the examiners distinguished the symptoms attributable to his PTSD and depressive disorder. However, as noted above, the VA examiners who conducted the January 2013 and July 2014 examinations noted that the Veteran's depression and resultant symptoms were secondary to his PTSD and that the level of occupational and social impairment caused by his disabilities could not be distinguished. As a result, the Board has attributed all of the Veteran's psychiatric symptoms to his PTSD and, for the reasons detailed above, has still determined that the Veteran's symptoms do not warrant a rating higher than 50 percent at any time prior to June 15, 2016 because, despite his moderate symptoms, he is not shown to have an occupational or social impairment with deficiencies in most areas. 

For these reasons, the Board finds the preponderance of the evidence weighs against entitlement to an increased initial disability rating in excess of 50 percent for PTSD prior to June 15, 2016. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claim is denied. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Earlier Effective Date for a TDIU

The Veteran contends that an effective date earlier than May 20, 2008is warranted for the grant of a TDIU.

TDIU may be assigned when the schedular rating is less than 100 percent and disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities. If unemployability is claimed as a result of only one service-connected disability, it must be rated at 60 percent or more. If it is a result of two or more disabilities, at least one disability must be rated at 40 percent or more, with at least another sufficient disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.341(a), 4.16(a).

38 C.F.R. § 4.16(a) establishes that the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

In reaching a determination of a TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.1, 4.15 (2017). The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363. 

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16(a).

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). A veteran's level of education, special training, and previous work experience may be considered as part of a TDIU claim. Age or impairment(s) caused by nonservice-connected disabilities may not be considered when determining whether such a total disability rating is warranted. See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

With respect to an earlier effective date, a TDIU is a form of increased rating claim, and, therefore, the effective date rules for increased compensation claims apply. See Norris v. West, 12 Vet. App. 413, 420 (1999); Hurd v. West, 13 Vet. App. 449 (2000). The effective date shall be the later of either the date of receipt of claim, or the date entitlement arose. 38 U.S.C. § 5110(a); 38 C.F.R. § 3.400(o). An effective date for a claim for increase may also be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim. 38 U.S.C. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1), (2). Therefore, the ultimate question in determining the effective date for TDIU is when it was factually ascertainable that the service-connected disabilities rendered a veteran unemployable. As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt. 38 U.S.C. § 5107.

The Veteran in receipt of TDIU effective May 20, 2008 when he was at an 80 percent combined evaluation for his service-connected disabilities. On May 20, 2008, the Veteran was in receipt of service-connection for PTSD at 50 percent disabling, effective March 23, 2005; Diabetes mellitus, type II, at 20 percent, effective September 19, 2005; left and right lower extremity peripheral neuropathy associated with diabetes mellitus, type II, at 10 percent disabling each, effective May 20, 2008; and tinnitus at 10 percent disabling, effective February 7, 2008.

In a July 2016 rating decision, the RO granted a TDIU effective June 15, 2016, the same date that an increased 70 percent evaluation for PTSD was effective. In a March 2017 decision, the Board granted an earlier effective date for a TDIU, but did not assign the date for due process reasons.  In an April 2017 rating decision, the RO effectuated the Board's decision and assigned an earlier effective date of May 20, 2008 for TDIU based on the date that the Veteran's service-connected disabilities, collectively (not just PTSD), supported the conclusion that total occupational impairment is demonstrated. Service connection was established for peripheral neuropathy of both lower extremities effective May 20, 2008 with a 10 percent evaluation. A TDIU was granted effective the date that service connection for bilateral lower peripheral neuropathy was granted as this was the date that established the Veteran's service connected disabilities prevented him from securing or following a substantially gainful occupation.

On a March 29, 2007, Veteran's Application for Increased Compensation Based on Unemployability form (VA Form 21-8940), the Veteran indicated that he became too disabled to work in December 2003 but indicated April 2004 as the date his disabilities affected full-time employment and the last date he worked full-time. The Veteran stated that his service-connected disabilities of PTSD, back, and stress migraines prevented him from securing or following any substantially gainful employment. The Veteran reported that he completed four years of college and had a Master's degree in religion. The Veteran reported the same dates on a November 3, 2014 VA Form 21-8940. He added diabetes mellitus type 2, tinnitus, and right and left lower extremities as service-connected disabilities that prevented him from securing or following substantially gainful occupation. On a September 30, 2013 VA Form 21-8940, the Veteran answered October 28, 2004 as the date he became too disabled to work, the actual date that his disabilities affected full-time employment and the date he last worked full-time. The Veteran indicated PTSD, headaches, sleep apnea, and diabetes as the service-connected disabilities that prevented him from substantially gainful employment. 

On a May 7, 2007 VA Request for Information in Connection with Claim for Disability Benefits form (VA Form 21-4192), the Veteran's employer indicated that the last day the Veteran worked was October 25, 2004 and that the Veteran left for health reasons. October 24, 2006 was the date the employer listed as the Veteran's ending date of employment. The employer also wrote that the Veteran "was on LTD (long term disability)" and was "out entire 12 months" when asked the amount the Veteran earned and the time lost during the 12 months preceding last date of employment, respectfully. 

In a Social Security Administration (SSA) Disability Determination and Transmittal (SSA-831-C3) dated August 17, 2004, the primary diagnosis listed was disorders of the back (discogenic and degenerative) and a secondary diagnosis of rheumatoid arthritis and inflammatory polyarthropathies.

In a September 2004 application for LTD insurance benefits, the Veteran's employer indicated that the Veteran was an accounts manager and the claim for LTD was due to illness described as "back - disc herniation." The employer indicated that the Veteran's first date of absence was April 28, 2004. In August 2004, on an insurance form for LTD insurance benefits, the Veteran indicated that he last worked on April 28, 2004 which was the same date that his disability began. He indicated that his disability was due to illness and he listed physicians/providers that treated him for pain management and back-related issues. He specifically stated that his inability to travel, lift, stand, or walk prevented him from preforming the duties of his job. The Veteran also stated that he was receiving bi-weekly short term disability from April 28, 2004 to October 28, 2004.

Since the Veteran himself has stated, on multiple occasions, which has also been repeated by his employer, that he became too disabled to work on April 28, 2004, the Board will focus its analysis on the period that follows. As of April 2004, the Veteran's unemployability has been attributed to mainly his back disability, a disability for which he is not in receipt of service connection. In a February 2007 VA examination report for PTSD, the examiner noted that the Veteran had a successful career as a sales manager at an electric company for many years, however, had to discontinue work in 2004 because of increasing physical disability from back pain and that he was in receipt of SSA disability benefits for that problem. The Veteran was noted to have episodically received psychiatric care from private psychiatrics through the years but was not in receipt of formal psychiatric care at the time of the examination. The Veteran was provided with anti-depressants by his primary care physician. Again, the Veteran was reported to have done well in the work place. An October 2008 VA audiological examination report indicates that the Veteran had a significant history for diabetes and back surgery.

In an August 2007 VA examination for diabetes mellitus, type II, the examiner indicated that the Veteran retired in November 2004 due to physical and psychiatric medical problems, specifically back pain, migraines, and depression. The examiner indicated that there were no effects of the Veteran's diabetes on usual daily activities other than a moderate effect on feeding. As previously mentioned, a February 2005 private medical record and the February 2007 VA examination report reflect that he was employed full-time until October 2004 as sales manager, a position in which he did well. The Veteran was able to perform the mental tasks necessary to maintain successful full-time employment. The Veteran himself has attributed his retirement at age 57 to physical disabilities during the July 2014 VA examination. 

The Veteran proffered a June 2016 psychological evaluation provided by a private psychologist, Dr. M.J. She opined that it was more likely than not that the Veteran is unable to secure or follow substantially gainful employment as a result of his service-connected psychiatric disorder and became unable to do so on or about March 2005. She indicated that the Veteran's disability ratings underestimated the level of the Veteran's functional disability because they do not include symptoms of depression which are indistinguishable from PTSD. The January 2013 and July 2014 VA examiners found that the Veteran's depression and resultant symptoms were secondary to his PTSD and that the level of occupational and social impairment caused by his disabilities could not be distinguished and the Board has attributed all of the Veteran's psychiatric symptoms to his service-connected PTSD in its analysis. Dr. M.J. also stated that the Veteran had service-connected physical disabilities which impacted his mood and cognition and significantly impacted the severity of his PTSD. 

The Board has considered the opinions of the VA examiners and physicians; however, the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator. See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"). The Board finds the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities alone prevented him from securing and following substantially gainful employment prior to May 20, 2008. The evidence shows that the Veteran retired mainly due to his physical disabilities, in particular, his back as the only reported disability on applications for LTD, and mentioned in applications for TDIU and during VA examinations. The Veteran is not in receipt of service connection for a back disability at any time. 

The Board has considered whether an effective date earlier than May 20, 2008 is warranted and the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities alone, prior to the effective date of service connection for bilateral lower extremity peripheral neuropathy, has prevented the Veteran from engaging in substantially gainful employment. An earlier effective date is not applicable because prior to this date, May 20, 2008, the same effective date of a TDIU, the Veteran was not in receipt of service connection his bilateral lower extremity peripheral neuropathy. Only service-connected disabilities can be considered in the evaluation of TDIU. See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363. Service connection for bilateral lower extremity peripheral neuropathy was granted with an effective date of May 20, 2008, which is no earlier than the effective date of the TDIU. The Board has considered a TDIU on a schedular and extraschedular basis and finds that an earlier effective date is not warranted and referral for extraschedular consideration is not necessary as it is not shown that his service connected disabilities prevented him from obtaining and following substantially gainful employment prior to May 20, 2008.

The preponderance of the evidence is against the claim for a TDIU due to service-connected disabilities, prior to May 20, 2008, the benefit-of-the-doubt doctrine is not for application, and the claim is denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Earlier Effective Date for DEA under 38 U.S.C. Chapter 35

The Veteran claims an earlier effective date for DEA benefits pursuant to §38 U.S.C. Chapter 35. The Veteran was awarded eligibility to DEA in a July 2016 rating decision, effective June 15, 2016 based upon the RO's finding that he was permanently unable, as of that date, to secure or follow a substantially gainful occupation. In an April 2017 rating decision, an earlier effective date for TDIU was granted, effective May 20, 2008. Based on the earlier effective date for TDIU, an earlier effective date for DEA benefits was also granted, effective May 20, 2008.

Except as provided in subsections (b) and (c), effective dates relating to awards under Chapter 35 shall, to the extent feasible, correspond to effective dates relating to awards of disability compensation. 38 U.S.C. § 5113. Subsection (b) provides that when determining the effective date of an award under Chapter 35 for an individual described in paragraph (b)(2) of 38 U.S.C. § 5113, based on an original claim, VA may consider the individual's application as having been filed on the eligibility date of the individual if that eligibility date is more than one year before the date of the initial rating decision. For these purposes, "eligibility date" means the date on which the individual became an eligible person as defined by 38 U.S.C. § 5113(a)(1), and "initial rating decision" means a decision by VA that establishes the veteran's total disability as permanent in nature. 38 U.S.C. § 5113(b)(3). 

In the case of a veteran who is alive, the conditions for basic eligibility for DEA include: (1) the Veteran's discharge from service under conditions other than dishonorable; and (2) the Veteran has a permanent total service-connected disability. 38 C.F.R. § 3.807(a). Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. Total disability may or may not be permanent. 38 C.F.R. § 3.340(a). A permanent total disability will be taken to exist when such impairment is reasonably certain to continue throughout the life of the disabled person. 38 C.F.R. § 3.340(b). Permanent total disability ratings may not be granted as a result of any incapacity from acute infectious disease, accident, or injury, unless there is present one of the recognized combinations or permanent loss of use of extremities or sight, or the person is in the strict sense permanently helpless or bedridden, or when it is reasonably certain that a subsidence of the acute or temporary symptoms will be followed by irreducible totality of disability by way of residuals. The age of the disabled person may be considered in determining permanence. Id. The term "total disability permanent in nature" for the purpose of DEA benefits means any disability rated total for the purposes of disability compensation which is based on an impairment reasonably certain to continue throughout the life of the disabled person. 38 U.S.C. § 3501(a)(7).

Since the effective date for DEA benefits is directly related to a finding that the Veteran had a total disability that was permanent in nature by virtue of his TDIU rating, an effective date of May 20, 2008, for Chapter 35 benefits is warranted as this is the effective date that the Veteran's TDIU is granted. 

As the preponderance of the evidence is against the claim for a TDIU due to service-connected disabilities, prior to May 20, 2008, an effective date earlier than May 20, 2008, for DEA benefits is not warranted, the benefit-of-the-doubt doctrine is not for application, and the claim is denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102. 


ORDER

An initial disability rating in excess of 50 percent for PTSD prior to June 15, 2016, is denied.

An effective date earlier than May 20, 2008 for the award of a TDIU rating due to service-connected disabilities is denied.

An effective date earlier than May 20, 2008 for the award of Dependent's Education Assistance benefits under 38 U.S.C. Chapter 35 is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


